Citation Nr: 0501647	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  04-06 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied service connection for Type 
II diabetes mellitus.

On February 2004 the veteran filed a substantive appeal and 
elected a hearing at a local VA office before a Veterans' Law 
Judge of the Board.  That hearing was held and the transcript 
of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran's service medical records are negative for any 
findings or treatment for diabetes.  Post-service medical 
records show that he was diagnosed and treated for diabetes 
mellitus II since at least as early as April 1999.  The 
veteran claims service connection for diabetes mellitus II as 
due to exposure to herbicides while he served in the United 
States Army.  The veteran was stationed in Korea from May 
1968 to March 1969.  

In a September 2004 hearing, the veteran testified that he 
was assigned to A Battery, 2nd Battalion, 76th Artillery Unit 
from August 1968 to March 1969 during active service.  He 
stated that although his unit was not stationed in the 
Demilitarized Zone (DMZ), he camped at a location right along 
the DMZ approximately 8 or 9 times during his service.  Each 
stay at this campsite lasted approximately one week.  The 
veteran contends that he was exposed to herbicides when his 
unit camped along the DMZ.  In support of his claim, the 
veteran submitted photographs taken during his service in 
Korea between 1968 and 1969.  The photographs show a 
landscape with grassy and rocky areas.  

As for exposure to herbicides outside of Vietnam, VA has 
information regarding Agent Orange use in Korea along the 
DMZ.  The United States Department of Defense has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the DMZ, although there is no indication that the 
herbicide was sprayed in the DMZ itself.  Both the 2nd and 7th 
Infantry Divisions, United States Army, had elements in the 
affected area at the time Agent Orange was being used.  
However, field artillery, signal and engineer troops also 
were supplied as support personnel to various elements of 
those Infantry Divisions during the time of the confirmed use 
of Agent Orange.

The Veterans Benefits Administration (VBA) provided guidance 
in May 2003 concerning claims for diseases based on exposure 
to herbicide agents used in Korea during the Vietnam era.  
VBA advised that information obtained through the Department 
of Defense disclosed that herbicide agents were used in Korea 
along the DMZ, and in particular for the period from April 
1968 through July 1969, which covers a portion of the 
veteran's active duty service.  Based on these facts, VBA 
advised that claims for veterans who served in Korea during 
this period should be developed for such exposure, and that 
if a veteran was so exposed, the presumptions found in 38 
C.F.R. § 3.309(e) would apply.

Previously, under 38 U.S.C. § 1116(a)(3) and 38 C.F.R. § 
3.307(a)(6)(iii), in-service exposure to Agent Orange was 
presumed only in cases in which a veteran had a disease that 
was presumptively service connected.  If none of the 
disorders for which service connection was claimed was a 
presumptive disorder, then in-service herbicidal exposure was 
not presumed.  See Chase v. West, 13 Vet. App. 413, 415 
(2000) (citing McCartt v. West, 12 Vet. App. 164, 168 
(1999)).  But this was changed by Section 201(c) of the 
Veterans Education and Benefits Expansion Act of 2001, which 
effectively reversed the decision in McCartt v. West, 12 Vet. 
App. 164 (1999) and provides for a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era.

38 U.S.C.A. § 1116(a) provides for presumptive service 
connection on the basis of herbicide exposure for diseases 
specified in 38 U.S.C.A. § 1116(a)(2), which manifested to a 
degree of 10 percent within a specified period, in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.

Pursuant to 38 U.S.C.A. § 1116(a)(2)(H) (West Supp. 2002), 38 
C.F.R. § 3.309(e) (2003) provides that Type II diabetes 
mellitus is a disease presumptively due to in-service 
exposure to herbicides.

In the January 2003 rating action appealed the RO indicated 
there was no evidence that the veteran was on the ground in 
Vietnam.  Accordingly, the RO determined that since there was 
no evidence that the veteran was exposed to herbicides during 
service in Vietnam or through some other military experience, 
presumptions found in 38 C.F.R. § 3.309(e) would not apply.  

In this case, the Board needs to determine whether the 
veteran's army unit was ever exposed to herbicides while 
stationed in Korea, due to close proximity with the DMZ as 
claimed by the veteran.  Accordingly, the RO must obtain 
copies of the available service personnel records, showing 
service dates, duties, and units of assignment, to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) for the purpose of verifying the veteran's alleged 
exposure to herbicides during active service.

Accordingly, this case is REMANDED for the following action:

1.  The RO should further develop the 
veteran's claim of exposure to herbicides 
while stationed in Korea from May 1968 to 
March 1969. The unit history for the 2d 
Battalion, 76th Artillery during this 
time period should be obtained for the 
purpose of determining whether this unit 
supported one of the larger units 
recognized as being stationed in the area 
where Agent Orange was used along the 
DMZ.  All reasonable efforts should be 
made to verify the veteran's exposure to 
herbicides as a member of the 2d 
Battalion, 76th Artillery. The veteran 
should be contacted to supply information 
helpful to the RO in this matter. Any 
evidence obtained should be incorporated 
into the claims file.

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the appellant's claim 
for service connection for diabetes 
mellitus with consideration of all of the 
evidence obtained since the issuance of a 
statement of the case in January 2004.

3.  If any benefit requested on appeal is not 
granted to the appellant's satisfaction, the RO 
should issue a Supplemental Statement of the Case, 
to include a summary of all of the evidence added 
to the record since the January 2004 Statement of 
the Case.  A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





